EXAMINER’S REMARKS
Examiner notes that the Examiner’s Amendment mailed January 27, 2021 contains typographical errors with respect to the allowable claims.  Examiner notes that the Examiner’s Amendment submitted below will replace the previous Examiner’s Amendment mailed January 27, 2021.


EXAMINER'S AMENDMENT
Claims 1-3, 5-6, 8, 10-16, and 31-33 are directed to an allowable product.  Claims 7 and 9 were previously withdrawn as being directed to non-elected species.  However, upon further consideration, Claims 7 and 9 are not species.  The species requirement for Claims 7 and 9 have been withdrawn.  Subsequently, Claims 7 and 9 are also directed to an allowable product.  Furthermore, pursuant to the procedures set forth in MPEP § 821.04(B), Claims 17-24, 26, and 28-29, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 12, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Therefore, Claims 1-3, 5-24, 26, 28-29, and 31-33 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was previously given in an interview with Jennifer Wang on January 13, 2021.

The application has been amended as follows: 
In Claim 1, line 1, after the term “cartridge” insert - -configured to form a beverage- -;
In Claim 1, line 13, replace the term “arranged” with the term - -configured- -;
In Claim 1, line 14, please delete the phrase “to allow beverage to exit the cartridge”;
In Claim 8, line 4, insert the term - -beverage- - before the term “cartridge”;
In Claim 17, line 12, delete the phrase “to allow beverage to exit the cartridge”;
In Claim 17, line 14, replace the phrase “the cartridge” with - -the beverage cartridge- -;
In Claim 23, line 1, replace the term “a” with - -the- -;
In Claim 23, line 2, replace the term “include” with - -includes- -;
In Claim 32, line 1, after the term “cartridge” insert - -configured to form a beverage- -;

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With respect to Claims 1 and 32, the closest prior art of record, Helou Jr. et al. US 2010/0237069 in view of Footz US 2016/0325898 and Yoakim et al. US 2010/0239717, does not disclose or reasonably suggest a beverage cartridge type of container configured to be pierced by an outlet needle of a beverage machine wherein a liner is located in the interior space of a cup such that the liner is removable from the cup by peeling the liner by hand from the cup.  The primary reference of Helou Jr. et al. does not suggest a suitable use as a container used in a beverage machine wherein an outlet needle of a beverage machine pierces the container.  Helou Jr. et al. is directed towards a container used as a food service container including cups, trays, plates, clamshells, and bowls (‘069, Paragraph [0012]) but does not suggest using the container with the inner laminate film and outer being arranged to operate as a beverage cartridge where the bottom of the outer cup and inner laminate film are pierced by an outlet needle to allow beverage to exit the beverage cartridge.  Furthermore, Helou Jr. et al. teaches avoiding susceptibility to puncture of the beverage container (‘069, Paragraph [0002]) and therefore, does not meet the limitations “configured to be pierced by an outlet needle of a beverage machine” recited in Claim 1 
With respect to Claim 17, the method of forming a beverage cartridge claims recites all of the limitations present in the allowed beverage cartridge claims and therefore the method claims are eligible for rejoinder.  Since a prima facie case of obviousness cannot be established by the combination of prior art for the beverage cartridge product claims, the method of forming a beverage cartridge having the same features as the claimed beverage cartridge is allowable as well for the same reasons enumerated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792